Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SCREW COMPRESSOR HAVING SCREW ROTOR FORMED BY MULTIPLE SHEETS.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “a screw rotor being disposed in the housing and comprising a male screw and a female screw that engage with each other”.  Claim 2 also recites “the screw rotor”.  A male screw and a female screw are both separately designed as a rotor, and therefore, stating that “a screw rotor” comprises two different rotors (i.e. a male screw and a .    
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over LYSHOLM (U.S. Patent 2,325,617) in view of OKADA (U.S. Patent Publication US 2005/0163623 A1).
Regarding claim 1, LYSHOLM discloses:  a screw compressor (Page 1, Column 1, lines 1-5, Page 2, Column 2, lines 24-40), comprising: 
a housing (10) comprising at least one air inlet and at least one air outlet (Page 2, Column 2, lines 24-40, discloses that the porting is not shown, however, it is inherent that there is at least one air inlet and at least one air outlet in order to compress a working fluid, such as air); a screw rotor (16, 18) being disposed in the housing (see Figure 1) and comprising a male screw (16) and a female screw (18) that engage with each other (see Figures 1 and 2); and 
a power input that drives the screw rotor to rotate (Page 2, Column 2, lines 24-40, discloses that the shaft (24) extends from one of the rotors and would have a power 
the male screw (16) comprises a plurality of first sheets that are sequentially stacked (see Figures 4, and 6-11); an outer edge of each of the plurality of first sheets is provided with a plurality of convex blades (see Figures 2, 3, and 10), and the convex blades of adjacent first sheets are staggered and stacked in sequence (see Figures 4, 10, and 11); the male screw is spiral and comprises a side in an arced array configuration (see Figures 1, 4, 6, 10, and 11); 
the female screw (18)  comprises a plurality of second sheets that are sequentially stacked (see Figures 4, 5, 11, and 12); an outer edge of each of the plurality of second sheets is provided with a plurality of inwardly recessed arcuate grooves (see Figures 2, 5, and 12), and the arcuate grooves of adjacent second sheets are staggered and stacked in sequence (see Figures 4, 5, 11, and 12); 
the female screw is spiral and comprises a side in an arced array configuration (see Figures 1, 4, 5, 11, and 12); and 
the convex blades of the first sheets and the arcuate grooves of the second sheets engage with each other (see Figures 1 and 2).
LYSHOLM discloses the claimed invention, however, fails to specifically disclose at least one air inlet and at least one air outlet and a drive motor that drives the screw rotor to rotate.
Regarding claim 1, OKADA teaches:  a screw compressor (see Figures 1, 2, and 4, ¶0002), with a male screw (1) and a female screw (2) (see Figure 2) at least one air 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have at least one air inlet and at least one air outlet and a drive motor that drives the screw rotor to rotate in the screw compressor of LYSHOLM, since using well known components in a screw compressor including at least one air inlet and at least one air outlet and a drive motor that drives the screw rotor to rotate, as evidence by OKADA, requires only routine skill in the art and produces predictable results (i.e. the ability for the compressor to take in air, compress it, and discharge the air due to the rotation of the screw rotor by the drive motor).  Furthermore, using a drive motor as the power input (where the power input is disclosed by LYSHOLM) requires only routine skill in the art, since utilizing a known apparatus, such as a drive motor, as the power input to a screw compressor is well known in the art, as evidence by OKADA. 
Regarding claim 2, LYSHOLM discloses:  the power input is connected to the screw rotor via a gear set (20, 22) to drive the male and female screws that engage with each other to rotate synchronously (see Figure 1, Page 1, Column 2, lines 17-40).
Regarding claim 2, LYSHOLM fails to disclose specifically the power input is a drive motor, however, as discussed above in the rejection of claim 1, the power input would obviously be a drive motor (see discussion above with regards to the power input being a drive motor).
Regarding claim 3, LYSHOLM discloses:  the gear set comprises two gears that engage with each other (see Figure 1, Page 1, Column 2, lines 17-40).
claim 4, LYSHOLM fails to specifically disclose:  an offset angle between the convex blades of adjacent first sheets and an offset angle between the arcuate grooves of adjacent second sheets are identical, however, it would be obvious.
LYSHOLM discloses that the first sheets and second sheets are used to form the male and female screws that engage with one another (see Figures 1 and 2).  
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have an offset angle between the convex blades of adjacent first sheets and an offset angle between the arcuate grooves of adjacent second sheets are identical in the modified screw compressor of LYSHOLM/ OKADA, in order to allow the male and female screws to form helical design and engage one another to form the respective compression chambers.  Furthermore, in order to properly mate the male and female screws along the axial length of the compressor, it requires only routine skill in the art to set the offset angle between the convex blades of adjacent first sheets and an offset angle between the arcuate grooves of adjacent second sheets to be identical, in order to produce the desired compression and engagement between the male and female screws.
Regarding claim 5, LYSHOLM discloses:  the first sheets and the second sheets are both circular (see Figures 2-12, where the first sheets and the second sheets have a circular hollow center for the respective shaft, as well as, the exterior is circular), the first sheets stacked on each other are in the shape of a spiral column and forms the male screw (see Figures 1-5, 10, and 11); and the second sheets stacked on each other are in the shape of a spiral column and forms the male screw (see Figures 1, 2, 4, 6-11).
claim 6, LYSHOLM fails to disclose:  the screw compressor further comprises a controller electrically connected to a control end of the drive motor to control a start, shutdown and rotational speed of the drive motor.
Regarding claim 6, OKADA teaches:  the screw compressor (¶0002, see Figures 1, 2, and 4) further comprises a controller (40, ECU) electrically connected to a control end of the drive motor (100, M) (see Figures 1 and 4) to control a start, shutdown and rotational speed of the drive motor (see Figures 1 and 3-5, ¶0024).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the screw compressor further comprises a controller electrically connected to a control end of the drive motor to control a start, shutdown and rotational speed of the drive motor in the screw compressor of LYSHOLM, in order to have a central device (i.e. the ECU) to start, shutdown, or adjust the rotational speed of the drive motor in order to provide the desired output with a simple configuration (see ¶0040 of OKADA).  Furthermore, in the event that OKADA fails to specifically disclose that the ECU controls start and shutdown of the motor, it would be obvious.  OKADA teaches that the ECU controls the motor’s rotational speed (see Figures 1 and 3-5, ¶0024), where starting and shutdown of the drive motor is controlling a rotational speed of the motor.  It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the screw compressor further comprises a controller electrically connected to a control end of the drive motor to control specifically a start and shutdown of the drive motor in the screw compressor of LYSHOLM, in order to provide only one input to control the drive motor (i.e. an input from the controller (ECU)), which reduces conflicting inputs and centralizes the control of the drive motor.
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited as showing that having multiple sheets to form a rotor is well known in the art and include:  PRIOR (U.S. Patent Publication US 2008/0170958 A1), EYBERGEN (U.S. Patent 9,932,983 B2), WILLIAMS (U.S. Patent Publication US 2017/0130643 A1), MEYERS (U.S. Patent Publication US 2019/0203708 A1), HINNERS (U.S. Patent 10,982,671 B2), VOLZ (U.S. Patent 3,814,557), INAGAKI (U.S. Patent 4,761,125), RIPPL (U.S. Patent 7,192,262 B2), TAKAHASHI (U.S. Patent 5,290,150), LINDENBERG (U.S. Patent 1,247,552), UNGAR (U.S. Patent 2,362,106), and SMITH (U.S. Patent 2,266,820).
CARRE (US Patent 4,588,363) shows divisions, which are interpreted as the screw rotor being made of sheets (see Figure 3).
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746